
	

114 S927 IS: CLEAR Plus Act of 2015
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 927
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Moran (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To provide regulatory relief for certain financial institutions, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the CLEAR Plus Act of 2015.
		2.Shareholder threshold treatment of savings and loan holding companies
 (a)Amendments to section 12 of the Securities Exchange Act of 1934Section 12(g) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)) is amended— (1)in paragraph (1)(B), by striking or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841) and inserting , a bank holding company, or a savings and loan holding company; and
 (2)in paragraph (4), by striking or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841) and inserting , a bank holding company, or a savings and loan holding company.
 (b)Amendments to section 15 of the Securities Exchange Act of 1934Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is amended, in the third sentence, by striking or a bank holding company, as such term is defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841), 1,200 persons persons and inserting , a bank holding company, or a savings and loan holding company of less than 1,200 persons.
 (c)DefinitionsSection 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) is amended— (1)by redesignating the second paragraph (80) (relating to funding portals) as paragraph (81); and
 (2)by adding at the end the following:  (82)Bank holding companyThe term bank holding company has the meaning given such term under section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841).
 (83)Savings and loan holding companyThe term savings and loan holding company has the meaning given such term under section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a))..
 3.Short form call reportingSection 7(a) of the Federal Deposit Insurance Act (12 U.S.C. 1817(a)) is amended by adding at the end the following:
			
				(12)Short form reporting
 (A)In generalThe appropriate Federal banking agencies shall issue regulations allowing for a reduced reporting requirement for covered depository institutions when making the first and third report of condition for a year, as required pursuant to paragraph (3).
 (B)Covered depository institution definedFor purposes of this paragraph, the term covered depository institution means an insured depository institution that— (i)has a CAMELS composite rating of 1 or 2 under the Uniform Financial Institutions Rating System (or an equivalent rating under a comparable rating system) as of the most recent examination of such institution; and
 (ii)satisfies such other criteria as the appropriate Federal banking agencies determine appropriate. .  